 



Exhibit 10.1
UST INC.
2005 LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT OF STOCK OPTION
     This Notice is to certify that the Optionee named below has been granted
the number of options set forth below under the UST Inc. 2005 Long-Term
Incentive Plan (the “Plan”) and the terms and conditions set forth in this
Notice and attached Nonstatutory Stock Option Agreement (the “Agreement”). This
Notice is subject to and incorporates by reference the terms and conditions of
the Agreement, a copy of which is enclosed. Please refer to the Agreement and
the Plan document for an explanation of the terms and conditions of this grant
and a full description of your rights and obligations. If the Agreement is not
signed and returned to the Company, on or before the date on which these Stock
Options vest, the Stock Options granted hereunder shall be forfeited. Please
sign and date the Agreement and return it promptly in the enclosed envelope.

     
Name of Optionee:
  Raymond P. Silcock
 
   
 
   
Type of Option:
  Nonstatutory
 
   
 
   
Number of Shares Under Option:
   50,000
 
   
 
   
Per Share Exercise Price:
   [$xx.xx]
 
   
 
   
Grant Date:
  August 6, 2007
 
   
 
   
Vesting Date:
  August 6, 2010
 
   
 
   
Expiration Date:
  August 5, 2017
 
   
 
   
Additional Terms:
  See the Nonstatutory Stock Option Agreement.
 
   

 



--------------------------------------------------------------------------------



 



UST INC.
2005 LONG-TERM INCENTIVE PLAN
NONSTATUTORY STOCK OPTION AGREEMENT
                NONSTATUTORY STOCK OPTION AGREEMENT, made as of the date set
forth on the Notice of Grant of Stock Option pursuant to the UST Inc. 2005
Long-Term Incentive Plan (the “Plan”), between UST Inc., a Delaware corporation
(the “Company”), and the employee of the Company or a Subsidiary named on the
Notice of Grant of Stock Option (the “Employee”).
                WHEREAS, the Company desires, by affording the Employee an
opportunity to purchase shares of its common stock, $.50 par value (“Common
Stock”), as hereinafter provided and subject to the terms and conditions hereof,
to carry out the purpose of the Plan; and
                WHEREAS, the Committee administering the Plan has granted (as of
the effective date of grant specified in the Notice of Grant of Stock Option) to
the Employee the number of options as set forth in the Notice of Grant of Stock
Option which is incorporated herein by reference.
                NOW, THEREFORE, in consideration of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the parties
hereto have agreed and do hereby agree as follows:
                1.        Grant.    The Company has granted to the Employee a
Nonstatutory Stock Option (the “Option”) to purchase the aggregate number of
shares as shown on the Notice of Grant of Stock Option, subject to adjustment as
provided in the Plan, on the terms and conditions herein set forth.
                2.        Exercise Price.    The exercise price of the shares of
Common Stock covered by the Option shall be as shown on the Notice of Grant of
Stock Option.
                3.        Vesting and Exercise.    Except as set forth below,
the Option shall vest and become exercisable in accordance with the Vesting
Schedule as shown on the Notice of Grant of Stock Option, and shall expire at
the close of business on the date shown on the Notice of Grant of Stock Option.
The Option, to the extent vested, may be exercised either for the total number
of shares granted, or for less than the total number in multiples of 100 shares.
In the event that the Employee makes a “hardship withdrawal” under the UST Inc.
Employees’ Savings Plan (the “Savings Plan”), as amended from time to time, the
right of exercise shall be suspended during the period prescribed by the Savings
Plan beginning on the date of such withdrawal, except that this restriction
shall not apply if for any reason such suspension is not required under Section
401(k) of the Code or any final regulations issued thereunder.

 



--------------------------------------------------------------------------------



 



                4.        Method of Exercise.    Upon the exercise of the
Option, the exercise price may be paid (i) in full in cash; (ii) by tendering
previously owned mature shares with a value on the date of exercise equal to the
purchase price as described below or (iii) by any such other method of exercise
approved by the Committee. The Option shall be exercised in accordance with the
procedures adopted by the Company from time to time.
                The Employee may pay the purchase price by tendering to the
Company, in whole or in part, in lieu of cash, shares of Common Stock owned by
such purchaser for at least six months prior to the date of exercise,
accompanied by the certificates therefor registered in the name of such
purchaser and properly endorsed for transfer, having a Fair Market Value equal
to the cash exercise price applicable to the portion of such Option being so
exercised.
                5.        No Rights as a Stockholder or to Continued
Employment.    The Employee shall not have any of the rights of a stockholder
with respect to the shares of Common Stock covered by the Option, including,
without limitation, the right to vote on all matters with respect to which the
stockholders of the Company have the right to vote and the right to receive
current cash dividends thereon, until the shares are issued or transferred to
the Employee upon exercise of the Option. The Option shall not confer on the
Employee any right to continued employment.
                6.        Restrictions on Transfer.    The Option shall not be
transferred or otherwise disposed of by the Employee, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, except as permitted by
the Committee in its discretion, or by will or the laws of descent and
distribution and shall be exercisable during the Employee’s lifetime only by the
Employee or by his/her guardian or legal representative. The Committee may, in
its sole discretion, permit the transfer of the Option subject to any conditions
that the Committee may prescribe; provided, however, that in no event may the
Option be transferred for consideration.
                7.        Invalid Transfers.    No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or otherwise) or other disposition of, or creation of a security
interest in or lien on, the Option by any holder thereof in violation of the
provisions of this Nonstatutory Stock Option Agreement shall be valid, and the
Company will not transfer the Option on its books, unless and until there has
been full compliance with these provisions to the satisfaction of the Committee.
The foregoing restrictions are in addition to and not in lieu of any other
remedies, legal or equitable, available to enforce these provisions.
                8.        Adjustments; Change in Control.    In the event of any
change in the outstanding shares of Common Stock, through declaration of stock
or other dividends or distributions with respect to such shares, through
restructuring, recapitalization or other similar event or through stock splits,
change in par value, combination or exchange of shares, or the like, then the
number or kind of shares covered by the Option and/or the purchase price of the
shares covered by the Option, as appropriate, shall be adjusted proportionately,
as necessary to reflect equitably such changes; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated. Upon the
occurrence of a Change in Control prior to the expiration of the Option, any
then unexercisable portion of the Option shall become immediately vested and/or
exercisable. Upon a Change in Control where the Company is not the surviving
corporation (or survives only as a subsidiary of another corporation) or other
Change in Control described in clause (iii) or (iv) of the definition of “Change
in Control,” the Option shall be canceled and, in exchange therefore the Company
shall pay the Employee an amount in cash equal to the difference between the per
share exercise price of such Option and the Fair Market Value of a share of
Common Stock. For this purpose the Fair Market Value of a share of Common Stock
shall be the highest Fair Market Value of such Common Stock during the sixty-day
period prior to the date of the Change in Control.

2



--------------------------------------------------------------------------------



 



                9.        Effect of Termination of Employment.    If the
employment of the Employee is terminated by reason of his/her death or
Disability, or for any other reason if the Committee so determines, any portion
of the Option that has not theretofore become vested and exercisable shall
become fully vested and exercisable as of the date of such termination of
employment. If the employment of the Employee is terminated due to his
Retirement, the Employee shall become vested as of the date of his/her
Retirement with respect to a pro rata portion of the option. For purposes of the
foregoing the pro rata portion shall be the number of shares covered by the
option multiplied by a fraction, the numerator of which is the number of full
months which have elapsed from the Grant Date specified in the Notice of Grant
of Stock Option until the date of termination and the denominator of which is
36. If the resulting number is not a whole number of shares, the number
calculated shall be rounded up or down (as appropriate) to the nearest whole
number of shares. Options that remain outstanding at the effective date of a
termination by reason of death, Disability or Retirement shall remain
exercisable until the expiration of the original term. If the employment of the
Employee is terminated for any other reason and if the Committee does not
determine otherwise, any portion of the Option that has not theretofore become
vested and exercisable shall be forfeited and shall lapse. Any portion of the
Option that has vested as of the date of the Employee’s termination of
employment other than for Cause shall be exercisable for a period of 90 days
following the date of termination. Upon expiration of such 90 day period, any
unexercised portion of the Option shall terminate in full and shall lapse.
Notwithstanding the foregoing, in no event may the Option be exercised after the
Option’s Expiration Date. For purposes of this Agreement, the term “Disability”
shall mean a “disability,” as defined in the Company’s Long-Term Disability Plan
or, if such plan is not applicable to the Employee, as defined by the State or
federal disability program which applies to the Employee.
                10.      Non-Competition.
                           (a)        In consideration of the grant of the
Option made pursuant to this Agreement, during the term of the Employee’s
employment with the Company and for a period of one (1) year after that
employment is terminated, by the Company or the Employee, for any reason other
than the cessation of business by the Company pursuant to a filing for
bankruptcy protection or liquidation initiated by the Company, the Employee will
not, without the Company’s prior written approval, directly or indirectly:
                                       (i)        recruit, solicit or knowingly
induce, or attempt to induce, any employee or consultant of the Company to
terminate his/her employment or consulting relationship with, or otherwise cease
his/her relationship with, the Company; or

3



--------------------------------------------------------------------------------



 



                                       (ii)      solicit, divert or take away,
or attempt to divert or to take away, the business or patronage of any of the
clients, customers or accounts, or prospective clients, customers or accounts,
of the Company. For purposes of this Agreement, a prospective client, customer
or account is any individual or entity whose business is solicited by the
Company, proposed to be solicited by the Company, or who approaches the Company
with respect to possibly becoming a client, customer, or account during the
period of Employee’s employment with the Company; or
                                       (iii)    engage (whether for compensation
or without compensation), directly or indirectly, as an individual proprietor,
partner, officer, employee, director, independent contractor, consultant or in
any other capacity whatsoever, in any business currently involved in, or
actually contemplating involvement in, the manufacture or distribution of
smokeless tobacco or tobacco seed, wines or distilled spirits, whether or not
the same is pursued for gain, profit or other pecuniary advantage. The foregoing
shall not, however, be construed as preventing the Employee from making
investments in any other business, provided, however, that such investments do
not require his/her services in the operation of the affairs of the businesses
in which such investments are made.
                           (b)        If any restriction set forth in this
Section 10 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic areas to
which it may be enforceable.
                           (c)        The restrictions contained in this Section
10 are necessary for the protection of the business and goodwill of the Company
and are considered by the Employee to be reasonable for this purpose. The
Employee agrees that any breach of this Section 10 will cause the Company
substantial and irrevocable damage and, therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
will have the right to seek specific performance and injunctive relief,
attorney’s fees, costs and disbursements to enforce its rights hereunder.
                11.      Finding of Cause; Violation of Non-Competition
Covenant.
                           (a)        If (i) the employment of the Employee is
terminated for Cause or (ii) after the Employee’s termination of employment with
the Company other than for Cause, the Company discovers the occurrence of an act
or failure to act by the Employee, while in the employ of the Company, that
would have enabled the Company to terminate the Employee’s employment for Cause
had the Company known of such act or failure to act at the time of its
occurrence, or (iii) subsequent to the Employee’s termination of employment, the
Employee violates the restrictions set forth in Section 10 of this Agreement
and, in each case, such act is discovered by the Company within three (3) years
of its occurrence, then, unless otherwise determined by the Committee,
                                       (i)        any portion of the Option
(whether or not then exercisable) that has not been exercised as of the date of
such termination or discovery shall thereupon be forfeited and shall lapse; and

4



--------------------------------------------------------------------------------



 



                                       (ii)      the Employee (or, in the event
of the Employee’s death following the commission of such act, his beneficiaries
or estate) shall (A) sell back to Company all Acquired Shares (as defined in
paragraph (b) of this Section 11) held by the Employee (or, if applicable, his
beneficiaries or estate) as of the date of such termination or discovery, for a
per share price equal to the per share exercise price of the Option (or if less,
the Fair Market Value at the time of such sale back to the Company), and (B) to
the extent such Acquired Shares have previously been sold or otherwise disposed
of by the Employee, other than by reason of death (or if applicable, by his
beneficiaries or estate), repay to the Company the excess of the aggregate Fair
Market Value of such Acquired Shares on the date of such sale or disposition
over the aggregate exercise price of such Acquired Shares.
                                       (iii)    for purpose of clause (ii)(B)
above, (A) the amount of repayment described therein shall not be affected by
whether the Employee (or, if applicable, his/her beneficiaries or estate)
actually received such Fair Market Value with respect to such sale or other
disposition, and (B) repayment may, without limitation, be affected, at the
discretion of the Company, by means of offset against any amount owed by the
Company to the Employee (or, if applicable, his/her beneficiaries or estate).
                           (b)        For purposes of this Agreement, Acquired
Shares shall mean shares of Common Stock that were acquired upon exercise of the
Option on or after the date which is 180 days prior to the Employee’s
termination of employment.
                12.      Approvals.    The sale and delivery of any shares of
Common Stock hereunder is subject to approval of any government agency which
may, in the opinion of counsel, be required in connection with the
authorization, issuance or sale of Common Stock. No Common Stock shall be issued
under the Option prior to compliance with such requirements and with the
Company’s listing agreement with the New York Stock Exchange (or other national
exchange upon which the Company’s shares may then be listed).
                13.      Taxes.    The Employee understands that he or she (and
not the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement. As a condition
precedent to the delivery of shares of Common Stock upon exercise of the Option,
the Employee shall, upon request by the Company, pay to the Company in addition
to the exercise price, such amount of cash as the Company may be required, under
all applicable federal, state, local or other laws or regulations, to withhold
and pay over as income or other withholding taxes (the “Required Tax Payments”)
with respect to such exercise of the Option. If the Employee shall fail to
advance the Required Tax Payments after request by the Company, the Company may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Employee. In lieu of the cash payment
described above, the Employee may elect to satisfy his or her obligation to
advance the Required Tax Payments by tendering to the Company shares of Common
Stock owned by the Employee for at least six months prior to the date of tender,
accompanied by the certificates evidencing such shares registered in the name of
the Employee and properly endorsed for transfer, having a Fair Market Value,
determined as of the date the obligation to withhold or pay taxes first arises
in connection with the Option (the “Tax Date”), equal to the Required Tax
Payments, or by such other method approved by the Committee. No certificate
representing a share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full.

5



--------------------------------------------------------------------------------



 



                14.      Section 409A.    This Agreement shall be interpreted
and applied so that the Option will not be subject to Code section 409A. In
addition, this Agreement shall be interpreted and applied as if it contains any
additional provisions that it is required to contain in order for the Option to
be exempt from Code section 409A.
                15.      Compliance with Law and Regulations.    This Agreement
and any obligation of the Company hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required.
                16.      Incorporation of Plan.    This Agreement is made under
the provisions of the Plan (which is incorporated herein by reference) and shall
be interpreted in a manner consistent with it. To the extent that this Agreement
is silent with respect to, or in any way inconsistent with, the terms of the
Plan, the provisions of the Plan, as determined by the Committee, shall control
and this Agreement shall be deemed to be modified accordingly. Unless otherwise
defined herein or otherwise required by the context, all terms used herein shall
have the meaning ascribed to them in the Plan.
                17.      Notices.    Any notices required or permitted hereunder
shall be addressed to the Company, at 100 West Putnam Avenue, Greenwich,
Connecticut 06830, or to the Employee at the address then on record with the
Company, as the case may be, and deposited, postage prepaid, in the United
States mail; provided, however, that a notice of exercise pursuant to paragraph
7 hereof shall be effective only upon receipt by the Company of such notice and
all necessary documentation, including payment. Either party may, by notice to
the other given in the manner aforesaid, change his/her or its address for
future notices.
                18.      Governing Law.    This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware. The
Committee shall have final authority to interpret and construe the Plan and this
Agreement and to make any and all determinations under them, and its decision
shall be binding and conclusive upon the Employee and his/her legal
representative in respect of any questions arising under the Plan or this
Agreement.

6



--------------------------------------------------------------------------------



 



                19.      Successor.    This Agreement shall bind and inure to
the benefit of the Company, its successors and assigns, and the Employee and his
or her personal representatives and beneficiaries.
                20.      Amendment.    This Agreement may be amended or modified
by the Company at any time; provided that notice is provided to the Employee in
accordance with Section 17; and provided further that no amendment or
modification that is adverse to the rights of the Employee as provided by this
Agreement and the related Notice of Grant of Stock Option shall be effective
unless set forth in a writing signed by the parties hereto (except that an
amendment or modification that is made to comply with Code section 409A, or to
preserve an exemption from Code section 409A, shall be effective upon adoption
by the Company unless expressly rejected by the Employee in writing).
                21.      Binding Agreement.    By signing below, the Employee
acknowledges that he or she has read this Agreement and the Notice of Grant of
Stock Option and agrees to the terms and conditions specified therein and in the
Plan. This Agreement shall be binding upon the Employee and his or her personal
representatives and beneficiaries without any need for additional action by the
Employee, and any attempt by the Employee and his or her personal
representatives and beneficiaries to exercise any rights under this Agreement
shall be conclusive evidence of such person’s acceptance thereof.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his or
her hand, all as of the day and year set forth above.
UST INC.
 
Name: Richard A. Kohlberger
Title: Senior Vice President, General Counsel and Chief Administrative Officer

     
 
 
 
Employee Signature   Date

7